Hill, C. J.
1. There was no error in overruling the motion to strike certain parts of the answer.
2. The grounds of the motion for new trial depend upon a consideration of the evidence, and what purports to be a brief of the oral evidence is interspersed with objections to testimony and rulings of the court thereon, and there is no effort whatever to brief the documentary evidence. These grounds of error will not be considered, and the judgment of the trial court will be affirmed. Civil Code of 1895, § 5488; Albany & Northern Ry. Co. v. Wheeler, 6 Ga. App. 270 (64 S. E. 1114) ; Wright v. State, 3 Ga. App. 663 (60 S. E. 329); Hathcock v. McGouirk, 119 Ga. 980 (47 S. E. 563). Judgment affirmed.